DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DEBORA L. PATZER,
                             Appellant,

                                    v.

 MIA REAL HOLDINGS, LLC, TRANS GLOBAL FINANCIAL, LLC, and
 THIRD FEDERAL SAVINGS & LOAN ASSOCIATION OF CLEVELAND,
                         Appellees.

                              No. 4D16-4011

                          [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502011CA016765XXXXMB.

  Jeffrey M. Siskind of the Law Office of Jeffrey M. Siskind, West Palm
Beach, for appellant.

  Steven Sarrell of Sarrell, Sarrell & Bender, P.L., Boca Raton, for
appellees Mia Real Holdings, LLC and Trans Global Financial, LLC.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.